DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
 Claim Objections
Claim 47 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. Claims 47 and 24 are dependent on claim 22. Examiner notes that V is defined as being oxygen and W is defined as being a single bond in claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 24, 26-30, 33-42, 45, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US 2012/0223276 A1).
Regarding claims 22, 24, 26-30, 37-40, 42, 45, 47 and 49, Parham discloses a compound of the general formula (1)/formula (4) as defined for the electronic component (See Abstract present claims 37, 38 39 and 40 with the exception of p+q=1 (see [066] 174 pg. 73).

    PNG
    media_image1.png
    284
    448
    media_image1.png
    Greyscale





Parham discloses that the base structure can be attached to substituents through heteroaromatic/aromatic rings (see [0054]-[0056] and [0066]).
Parham discloses that a base structure of a carbazole and dibenzofuran base structure (see 173 pg. 73 and 189 pg. 77) are equivalents.



    PNG
    media_image2.png
    364
    1046
    media_image2.png
    Greyscale








    PNG
    media_image3.png
    356
    1274
    media_image3.png
    Greyscale






It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the base structure compound of Parham including the dibenzofuran base structure compound (compound 174) of Parham, by having phenylene linkages between either G1 and G2 groups or between both G1 and G2 groups as disclosed by Parham because one of ordinary skill in the art would have been motivated to make the claimed compounds in search for compounds for a light emission layer. 
Please note that Parham discloses that G2 is L19.
Although claims 37, 39, and 42 are drawn to an “electronic component” for different intended uses, the only positive limitation of the claimed component is the compound of Formula (1). According, Parham disclosure of the compounds of Formula (1) anticipated the claimed component.
Regarding claims 33 and 34, Parham discloses all of the claim limitations as set forth above.
In addition, Parham discloses that the composition is used with a phosphorescent emitter and the composition as claimed is the host [0084].
Regarding claim 35, modified Parham discloses all of the claim limitations as set forth above.
In addition, Parham discloses that the additional has the same structural formula as instantly claimed and thus will also have the recited property of “a band gap of 2.5 eV or more”.
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claims 36 and 41, Parham discloses all of the claim limitations as set forth above. 
In addition, Parham discloses the formulation is solution processible ([0122]).
Claims 22, 24, 26-30, 33-42, 45, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US 2012/0223276 A1) in view of Yasukawa (US 2009/0284138 A1).
Regarding claims 22, 24, 26-30, 37-40, 42, 45, 47 and 49, Parham discloses a compound of the general formula (1)/formula (4) as defined for the electronic component (See Abstract present claims 37, 38 39 and 40 with the exception of p+q=1 (see [066] 174 pg. 73).


    PNG
    media_image1.png
    284
    448
    media_image1.png
    Greyscale






Parham discloses that the base structure can be attached through heteroaromatic/aromatic rings (see [0054]-[0056] and [0066]).
Parham discloses that a base structure of a carbazole and dibenzofuran base structure (see 173 pg. 73 and 189 pg. 77) are equivalents.

    PNG
    media_image2.png
    364
    1046
    media_image2.png
    Greyscale






    PNG
    media_image4.png
    354
    966
    media_image4.png
    Greyscale
Yasukawa discloses that dibenzofuran base structures can be attached to substituents such as carbazole/azine groups through phenylene linkages (see compound 1 and compound 96).  





It would have been obvious to one of ordinary skill in the art at the time of the invention to modify either the carbazole base structure compound of Parham or the dibenzofuran base structure compound (compound 174) of Parham, by having phenylene linkages between either G1 and G2 groups or between both G1 and G2 groups as disclosed by Yasukawa because one of ordinary skill in the art would have 
Although claims 37, 39, and 42 are drawn to an “electronic component” for different intended uses, the only positive limitation of the claimed component is the compound of Formula (1). According, Parham disclosure of the compounds of Formula (1) anticipated the claimed component.
Regarding claims 33 and 34, Parham discloses all of the claim limitations as set forth above.
In addition, Parham discloses that the composition is used with a phosphorescent emitter and the composition as claimed is the host [0084].
Regarding claim 35, modified Parham discloses all of the claim limitations as set forth above.
In addition, Parham discloses that the additional has the same structural formula as instantly claimed and thus will also have the recited property of “a band gap of 2.5 eV or more”.
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claims 36 and 41, Parham discloses all of the claim limitations as set forth above. 
In addition, Parham discloses the formulation is solution processible ([0122]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 22, 24, 26-30 and 33-42, 45, 47 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,622, 565 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a substantially similar compound. With respect to claims 22, 24, 26-30 and 33-45, 47 and 49, G1 with AR1  and G2 with Ar2 of the instant claims are bonded at a different position to the dibenzofuran backbone. It would have been obvious to adjust the positions of G1 with AR1 and G2 with Ar2 with respect to their attachment to the dibenzofuran backbone because it would have been choosing from a limited number of substitutional position and this would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 31 recites an unsubstituted dibenzofuran backbone with G1 and G2 substituents wherein G1 is connected through a phenylene linkage. As noted by evidence provided by Dr. Amir Parham on Sept. 10, 2019 a dibenzofuran backbone wherein A and A' is limited to unsubstituted six member rings, 
Response to Arguments
Applicant argues that claim 22 has been amended to indicate that W is a single bond, and therefore unexpected results are commensurate with the scope of the claim. That the evidence provided by Dr. Amir Parham on Sept. 10, 2019 indicates that higher efficiencies and lower voltages are found for inventive compounds and points to invention compound INV-21 and INV-2.
	Examiner notes that the claims are not commensurate in scope with the compounds of the invention which have been disclosed as having higher efficiencies and low voltages.The compounds of the instant invention which Applicant claims have unexpected results have A and A' limited to unsubstituted six member rings, Ar1 and Ar2 are limited to phenylene, and p+q can be equal to 1. Currently, claim 22 includes a limitations which allows for A and A’ to be five member heteroaromatic rings, p+q=2, Ar1 and Ar2 being any number of rings systems other than phenylene ring systems. None of the unexpected results include any of the limitations recited above. 
Applicant argues that there is no adequate teaching of a functional equivalence of dibenzofuran and a carbazole.
Examiner respectfully disagrees. Parham in Table 1 (pg. 122) discloses compound G9 in Example I15 which comprise carbazole backbone (see pg. 119) and compound G2 (see pg. 118) in Examples I7 which comprise a dibenzofuran backbone (see depiction below). Compounds G2 and G9 are used in the same amounts in the same layer (emission layer) in the same type of device, OLED. Thus, Parham discloses 

    PNG
    media_image5.png
    515
    1223
    media_image5.png
    Greyscale









Applicant further argues that G1 and G2 of the instant invention are bound on the dibenzofuran ring at the 4 and 6 positions, while the structures noted in the prior art have the substitutions in different places, namely the 2 and 8 positions and in order to arrive at the claimed compound several alterations would need to be made. 
Examiner respectfully disagrees. Parham discloses that a triazine or carbazole substituents can be attached through phenylene groups (see 87/pg. 40, 88/pg.41, 104/pg.46) (See depiction below).  One of ordinary skill in the art would have envisioned modifying the base structure compound of Parham including the dibenzofuran base structure compound (compound 174) of Parham (see depiction below), by having phenylene linkages between either G1 and G2 groups or between both G1 and G2 groups as disclosed by Parham because one of ordinary skill in the art would have been motivated to make the claimed compounds in search for compounds for a light emission 

    PNG
    media_image6.png
    284
    456
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    456
    1215
    media_image7.png
    Greyscale







Applicant further argues that the rejection of Parham in view of Yasukawa has all the same errors as the rejections based on Parham alone. 
Examiner finds that the rejections were proper for the reasons noted above.
Applicant argues that the compounds of US Patent No. 10,622,585 B2 do not overlap with the claimed inventions, and that adjusting the positioning of the attachment of G1, Ar1, Ar2, and G2 on the dibenzofuran backbone is not obvious.
Examiner respectfully disagrees since there is a reasonable expectation of success since the compounds are position isomers.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726